DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 06/16/21. Claims 1, 8, 17 have been amended. Therefore, claims 1-20 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are sufficient to overcome the 35 USC 101 rejections set forth in the previous office action. 

Response to Arguments
Applicant’s arguments filed 06/16/21 have been fully considered but they are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 5, 8-11, 14, 17, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al CN 106716436 (from Applicant’s IDS).

As per claims 1, 8, 17, Gao discloses a method comprising: receiving, by a computing device, content for display; receiving, by the computing device, metadata associated with the content, the metadata indicative of location details of at least one item of sensitive content within the received content (…receiving the initial message according to the preset private content which can include at least an address and names in the address book…when the verification information is verified, the entire content of the initial message is displayed…see par. 21, 52); determining, by the computing device, at least one contextual factor (see par. 63, 65); and responsive to a determination to obfuscate the item of sensitive content based on the at least one contextual factor, causing, by the computing device, displaying the item of sensitive content in obfuscated form (…the detection modules detect the user’s fingerprint verification status…when the fingerprint verification fails, the display module displays a shielding message for shielding private content…the shielding method in the shielding parameters can be to obfuscate the scanned private content…see par. 65, 67).


As per claim 2, Gao discloses wherein displaying the item of sensitive content in obfuscated form includes applying an overlay with distortion effects, applying a transformation, adding an artifact, or redacting the item of sensitive content (see par. 67, 75).


As per claims 5, 14, Gao discloses responsive to a determination to not obfuscate the item of sensitive content based on at least one contextual factor, displaying a non-obfuscated version of the item of sensitive content (see par. 67, 72, 75).


As per claim 9, Gao discloses wherein displaying the item of sensitive content in obfuscated form includes applying an overlay with distortion effects to the item of sensitive content (see par. 67, 75).


As per claim 10, Gao discloses wherein displaying the item of sensitive content in obfuscated form includes applying a transformation to the item of sensitive content (see par. 67, 75).


As per claim 11, Gao discloses wherein displaying the item of sensitive content in obfuscated form includes redacting the item of sensitive content (see par. 67, 75).



As per claim 19, Gao discloses wherein the one or more processors in communication with the memory is further configured to, responsive to a determination to not obfuscate the item of sensitive content based on at least one contextual factor, cause a non-obfuscated version of the item of sensitive content to be displayed (see par. 67, 72, 75).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 7, 12, 13, 15, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (CN 106716436 (from Applicant’s IDS)) in view of Hadsall (Pat. No. US 10043033).

As per claims 3, 12, Gao does not explicitly disclose wherein determining the at least one contextual factor includes detecting another user being physically proximate to the computing device based on a security zone associated with the computing device. However Hadsall discloses wherein determining the at least one contextual factor includes detecting another user being physically proximate to the computing device based on a security zone associated with the computing device (…the laptop and tablet may each include a window such as a pop-up window, for displaying notifications that a potential eavesdropper has been detected using facial/eye recognition…see col. 24 lines 43-48). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Hadsall in Gao for including the above limitations because one ordinary skill in the art would recognize it would further improve concealing the sensitive data from viewing by malicious third party…see col.2 lines 5-25.


As per claims 4, 13, the combination of Gao and Hadsall discloses wherein detecting the presence of another user in physical proximity to the computing device includes detecting presence within the security zone (Hadsall: see col.8 lines 15-25, col.17 lines 20-33).


As per claims 6, 15, the combination of Gao and Hadsall discloses displaying, via the computing device, a non-obfuscated version of the item of sensitive content within an application window, and wherein determining the at least one contextual factor includes detecting a timeout of an inactivity timer associated with the application window (Hadsall: col.20 lines 55-60).


As per claims 7, 16, the combination of Gao and Hadsall discloses wherein the item of sensitive content is displayed in obfuscated form and the method further comprises: responsive to a request to unobfuscate the item of sensitive content being displayed in obfuscated form, authenticating the request to unobfuscate the item of sensitive content; and displaying of the item of sensitive content to be readable (Hadsall: col.26 line 65-col.27 line 20).


As per claim 18, the combination of Gao and Hadsall discloses wherein to determine the at least one contextual factor includes to detect another user being physically proximate to a computing device being used to display the item of sensitive content (Hadsall: see col.17 lines 20-33, 24 lines 43-48).


As per claim 20, the combination of Gao and Hadsall discloses wherein the item of sensitive content is displayed in obfuscated form, the one or more processors in communication with the memory further configured to: responsive to a request to unobfuscate the item of sensitive content being displayed in obfuscated form, authenticate the request to unobfuscate the item of sensitive content; and cause a non-obfuscated version of the item of sensitive content to be displayed (Hadsall: col.26 line 65-col.27 line 20).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to data integrity and signature verification.

Agrawal et al (Pub. No. US 2019/0073490); “Contextual Content Sharing In A Video Conference”;
-Teaches shared space that is viewable on an output device of DPS…shared space includes first content, third content and obfuscated content which is an obfuscated view of second content…see par. 34.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.